Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the series connection is outside of the UPS however claim 1 recites the series connection is comprised as a part of the UPS. It is therefore unclear where the connection lies and the manner claim 10 would be incorporated in claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairoli (US 20170085121) in view of Brandmeyer (US 20140133201).
	With respect to claim 1 Cairoli teaches an uninterruptible power supply system, comprising: at least one AC input terminal (13); an AC output terminal (15); an DC input terminal (output from 27); at least one uninterruptible power supply (UPS) device (14), comprising: a DC link (between 27 and 24); a DC/AC converter (24) connecting, and at least two switches (switches at 20, see 722); and at least one coupled differential mode (see cross coupled col. 7 lines 5-15) inductor (720) having two windings, wherein each switch of the at least two switches is connected in series (see Fig. 7) with at least one winding of the at least one coupled differential mode inductor forming a series connection, and wherein the series connection is connected on a first side to the at least one AC input terminal (left side of Fig. 7) and on a second side to the AC output terminal (right side of Fig. 7). Cairoli teaches the UPS system may be configured as other known configurations (col. 2 line 5) however does not teach the use of a DC converter. Brandmeyer teaches a DC link (215) and interfacing a DC converter (216). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Cairoli to include the use of a DC link and DC converter in connection with rectification circuitry as claimed as known alternative to the off-line system illustrated in the Cairoli for the benefit of reducing switching time to the backup supply during abnormal conditions. 
	With respect to claims 2-3 Cairoli teaches each switch of the at least two switches comprises a switch, a controlled disconnect device (see Fig. 7).
With respect to claims 4-5 Cairoli teaches the use of N= at least 4 switches and wherein at least two windings of at least two different coupled differential mode inductors are connected in series (see Fig. 7).
	With respect to claim 6 Brandmeyer teaches the known configuration of a UPS device comprises an AC/DC converter (212) connected on a first side to the at least one AC input terminal and on a second 
	With respect to claim 7 Cairoli teaches the use of a UPS with a two of more phases (see Fig. 8). It would have been obvious to one having ordinary skill in art at the time of the invention to try multiphase input for the benefit of supplying a multiphase load with the required power connections. 
With respect to claim 8 Cairoli teaches the use of buses however does not refer to the buses as bus bars. Bus bars are a well known type of bus connection and terminal of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Cairoli to include the use of a bus bar for the benefit of reliably connecting high power reliably. 
With respect to claim 9 Cairoli teaches the  plurality of at least two switches (722A-N) and at least one coupled differential mode inductor each having two windings (see cross coupling in Fig. 7) connected in parallel.  
	With respect to claim 11 Cairoli teaches at least two AC input terminals (input into 720A, 22A and input into 722B) and at least four (see N series connections in Fig. 7) series connections, wherein at least each two series connections are connected to each one of the at least two AC input terminals.  
With respect to claim 12 Cairoli teaches a control device (21) configured control the uninterruptible power supply system.  
With respect to claim 13 Cairoli teaches the coupled differential mode inductor comprises a transformer (22).
Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20120106210) in view of Brandmeyer (US 20140133201) in view of Cairoli (US 20170085121).

With respect to claims 2-3 Cairoli teaches each switch of the at least two switches comprises a switch, a controlled disconnect device (see Fig. 7).
With respect to claims 4-5 Cairoli teaches the use of N= at least 4 switches and wherein at least two windings of at least two different coupled differential mode inductors are connected in series (see Fig. 7).
With respect to claim 8 Xu teaches the use of buses however does not refer to the buses as bus bars. Bus bars are a well-known type of bus connection and terminal of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Xu to include the use of a bus bar for the benefit of reliably connecting high power reliably. 
With respect to claim 9 Cairoli teaches the  plurality of at least two switches (722A-N) and at least one coupled differential mode inductor each having two windings (see cross coupling in Fig. 7) connected in parallel.  

With respect to claim 12 Xu teaches a control device (570) configured control the uninterruptible power supply system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836